        Case 1:21-cv-02575-JPB Document 12 Filed 07/06/21 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
                                            CIVIL ACTION
v.
                                            FILE NO. 1:21-CV-02575-JPB
THE STATE OF GEORGIA, et al.,

      Defendants.


                   NOTICE OF APPEARANCE OF COUNSEL

       COMES NOW Bryan P. Tyson, of the law firm Taylor English Duma

 LLP, 1600 Parkwood Circle, Suite 200, Atlanta, GA 30339, and hereby

 enters his appearance as counsel for Defendants the State of Georgia; the

 Georgia State Election Board; and Brad Raffensperger, in his official

 capacity as Georgia Secretary of State in the above-captioned matter.

 Copies of all further pleadings, orders, and notices should be sent to him at

 the address below.

       This 6th day of July, 2021.

                                     /s/ Bryan P. Tyson
                                     Bryan P. Tyson
                                     Georgia Bar No. 515411
                                     btyson@taylorenglish.com
                                     TAYLOR ENGLISH DUMA LLP
                                     1600 Parkwood Circle, Suite 200
Case 1:21-cv-02575-JPB Document 12 Filed 07/06/21 Page 2 of 3




                           Atlanta, Georgia 30339
                           770.434.6868 (telephone)

                           Attorney for Defendants




                             2
        Case 1:21-cv-02575-JPB Document 12 Filed 07/06/21 Page 3 of 3




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned certifies that the foregoing

Notice of Appearance of Counsel has been prepared in Century Schoolbook

13, a font and type selection approved by the Court in L.R. 5.1(B).

                                    /s/ Bryan P. Tyson
                                    Bryan P. Tyson
